326 S.W.3d 575 (2010)
Gerri L. ZSCHETZSCHE, Petitioner/Respondent,
v.
DIRECTOR OF REVENUE, Defendant/Appellant.
No. ED 94296.
Missouri Court of Appeals, Eastern District, Division Two.
November 30, 2010.
James A. Chenault, III, Special Assistant Attorney General, Jefferson City, MO, for appellant.
Lawrence E. Wines, St. Peters, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The Director of Revenue appeals from the trial court's judgment reinstating the driving privileges of petitioner, Gerri L. Zschetzsche, after the Director suspended them pursuant to section 302.505 RSMo (Cum.Supp.2006). The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information *576 only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).